Citation Nr: 0837518	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  07-39 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a respiratory 
disorder, to include chronic obstructive pulmonary disease 
(COPD) and asbestosis.

4.  Entitlement to an initial compensable disability rating 
for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to December 
1973.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2006 rating decision by the Houston, 
Texas Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In that decision, the RO denied 
service connection for right ear hearing loss, tinnitus, and 
COPD.  The RO granted service connection for left ear hearing 
loss, and assigned a 0 percent, noncompensable disability 
rating, effective from March 28, 2005.

The issue of service connection for a respiratory disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Disabling hearing loss in the right ear was first found 
many years after service, and is not attributable to noise 
exposure during service.

2.  Tinnitus was not reported until many years after service, 
and is not attributable to noise exposure during service.

3.  From March 28, 2005, service-connected left ear hearing 
loss has been manifested by no higher than level II hearing 
impairment; and non-service-connected right ear hearing loss 
has been manifested by no higher than level I hearing 
impairment.


CONCLUSIONS OF LAW

1.  Current right ear hearing loss was not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.385 (2007).


2.  Current tinnitus was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303.

3.  From March 28, 2005, left ear hearing loss has not met 
the criteria for a compensable disability rating; and 
combined left and right ear hearing losses have not met the 
criteria for compensation.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.383, 3.385, Part 4, including §§ 4.2, 
4.7, 4.10, 4.85, Tables VI and VII (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Right Ear Hearing Loss

The veteran sought service connection for bilateral hearing 
loss.  A VA examination with audiological testing showed 
bilateral hearing loss.  The RO granted service connection 
for left ear hearing loss, and denied service connection for 
right ear hearing loss.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for a disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Service connection for 
hearing loss is regulated at 38 C.F.R. § 3.385, which 
provides that:  for the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.

38 C.F.R. § 3.385 does not preclude service connection for a 
current hearing disability where hearing was within normal 
limits on audiometric testing at separation from service.  
When audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service.  Hensley v. Brown, 
5 Vet. App. 155 (1993).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a claim, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

The veteran had hearing testing in a medical examination in 
May 1972, for entrance into service.  Puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
10
LEFT
15
10
10
15
10

In an examination in December 1973, for separation from 
service, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
10
LEFT
40
30
10
10
10

Speech recognition was not measured at the 1972 and 1973 
examinations.  The veteran's service medical records do not 
show any complaints or treatment involving the ears.

The claims file contains records of post-service medical 
treatment of the veteran in 2002 to 2005.  He received 
treatment in 2002 for impacted cerumen in the right ear.

The veteran filed a claim in 2005 for service connection and 
compensation for several disorders, including bilateral 
hearing loss.  In statements in support of his claim, he has 
reported that during service he worked as a machinist, 
working close to generators and boilers on an aircraft 
carrier.  He contends that the noise in the areas where he 
worked caused bilateral hearing loss.

On the report of a VA audiological examination in May 2006, 
the examining audiologist noted having reviewed the veteran's 
claims file.  The veteran reported that he had been exposed 
during service to noise from ship engines and machines.  He 
indicated that after service he had been exposed to noise 
from automotive repair equipment, power tools, lawn mowers, 
and weed trimmers.  He related having progressive hearing 
loss in both ears.  On audiological testing, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
40
50
LEFT
25
25
15
15
30

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 86 percent in the left ear.  
The examiner's impression was sensorineural hearing loss, 
mild to moderate in the right ear, and mild in the left ear.  
The examiner noted that the veteran's right ear had normal 
hearing at separation from service.  The examiner stated the 
opinion that it was more likely that the veteran's current 
hearing loss was due to noise encountered after service.

Testing did not show hearing loss in the veteran's right ear 
until many years after service.  An audiologist has opined 
that it is unlikely that current right ear hearing loss is 
related to noise during service.  No health care professional 
has supported the veteran's assertion that his hearing loss 
was caused by noise during service.  The preponderance of the 
evidence is against service connection for right ear hearing 
loss.


Tinnitus

The veteran contends that he developed tinnitus as a result 
of extensive exposure to generator and boiler room noise 
during service.  His service medical records do not contain 
any report of tinnitus.  In statements in support of his 
claim, the veteran has written that he has experienced 
tinnitus ever since he left service.  In the May 2006 VA 
audiological examination, he indicated that tinnitus had 
begun in approximately 1981.  The examining audiologist 
stated the opinion that it was less than likely that the 
veteran's tinnitus was a result of noise exposure during 
service, and was more likely that the tinnitus was the result 
of noise exposure after service.

The veteran has made inconsistent statements as to when he 
began to experience tinnitus.  An audiologist has opined that 
it is unlikely that the current tinnitus is related to noise 
during service; and no health care professional has provided 
a finding or opinion supporting the veteran's claim.  The 
preponderance of the evidence is against service connection 
for tinnitus.

Left Ear Hearing Loss

The veteran appealed the 0 percent disability rating that the 
RO assigned upon granting service connection for left ear 
hearing loss.  Disability ratings are based upon the average 
impairment of earning capacity as determined by a schedule 
for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  An evaluation of the level 
of disability present also includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on the functional 
abilities.  38 C.F.R. § 4.10.  Where there is a question as 
to which of two ratings shall be applied, the higher rating 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
38 C.F.R. § 4.7.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, VA shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107.

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  At the time of the assignment of an initial 
rating for a disability following an initial award of service 
connection for that disability, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

As the veteran appealed the initial disability rating that 
the RO assigned, the Board will consider the evidence for the 
entire period since March 28, 2005, the effective date of the 
grant of service connection, and will consider whether staged 
ratings are warranted.

Under the VA rating schedule, hearing impairment is evaluated 
based on audiological testing, including a puretone 
audiometry test and the Maryland CNC controlled speech 
discrimination test.  38 C.F.R. § 4.85.  The puretone 
threshold average is the average of the puretone thresholds, 
in decibels, at 1000, 2000, 3000 and 4000 Hertz, shown on a 
puretone audiometry test.  38 C.F.R. § 4.85.  To find the 
appropriate disability rating based on test results, the 
puretone threshold average for each ear is considered in 
combination with the percentage of speech discrimination to 
establish a hearing impairment level, labeled from I to XI.  
See 38 C.F.R. § 4.85, Table VI.  The hearing impairment 
levels of both ears are then considered together to establish 
a disability rating for the hearing loss.  See 38 C.F.R. 
§ 4.85, Table VII.  If impaired hearing is service-connected 
in only one ear, in order to determine the percentage 
evaluation from Table VII, the non-service-connected ear will 
be assigned a Roman Numeral designation for hearing 
impairment of I, subject to the provisions of Sec. 3.383 of 
this chapter.  38 C.F.R. § 4.85(f).  Under 38 C.F.R. 
§ 3.383(a)(3), compensation is payable for a combination of 
service-connected hearing impairment in one ear and non-
service-connected hearing impairment in the other ear as if 
both disabilities were service-connected, if the impairment 
in the non-service-connected ear meets the provisions of 
38 C.F.R. § 3.385.  Tables VI and VII are reproduced below.


TABLE VI
Numeric Designation of Hearing Impairment
Based on Puretone Threshold Average and Speech Discrimination

Percentage of 
Discrimination		Puretone Threshold Average

0-41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98+
92-
100
I
I
I
II
II
II
III
III
IV
84-
90
II
II
II
III
III
III
IV
IV
IV
76-
82
III
III
IV
IV
IV
V
V
V
V
68-
74
IV
IV
V
V
VI
VI
VII
VII
VII
60-
66
V
V
VI
VI
VII
VII
VIII
VIII
VIII
52-
58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX
44-
50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X
36-
42
VIII
VIII
VIII
IX
IX
IX
X
X
X
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI




Table VII
Percentage Evaluations for Hearing Impairment

LEVEL OF HEARING
IN BETTER EAR
XI 
100
* 










X 
90 
80 









IX 
80 
70 
60 








VII
I 
70 
60 
50 
50 







VII 
60 
60 
50 
40 
40 






VI 
50 
50 
40 
40 
30 
30 





V 
40 
40 
40 
30 
30 
20 
20 




IV 
30 
30 
30 
20 
20 
20 
10 
10 



III 
20 
20 
20 
20 
20 
10 
10 
10 
0 


II 
10 
10 
10 
10 
10 
10 
10 
0 
0 
0 

I 
10 
10 
0 
0 
0 
0 
0 
0 
0 
0 
0 
 
XI
X
IX
VII
I
VII
VI
V
IV
III
II
I
					LEVEL OF HEARING IN POORER EAR

*  Entitled to special monthly compensation under 38 C.F.R. 
3.350. [64 FR 25206, May 11, 1999] 

In the VA audiological testing in May 2006, the non-service-
connected right ear hearing loss met the provisions of 
38 C.F.R. § 3.385.  Therefore, the service-connected left ear 
hearing loss is to be compensated based on the combined 
impairment of both ears.  In the May 2006 testing, the 
puretone threshold average was 34 decibels in the right ear 
and 21 decibels in the left ear.  Considering speech 
recognition ability of 92 percent in the right ear and of 86 
percent in the left ear, under Table VI, the hearing 
impairment levels were I in the right ear and II in the left 
ear.  Under Table VII, hearing impairment levels of II in one 
ear and I in the other are assigned a 0 percent rating.  The 
level of impairment of the veteran's hearing, then, does not 
warrant a compensable rating for his left ear hearing loss, 
nor compensation for his combined left and right ear hearing 
losses.

VA may consider an extraschedular rating in cases that are 
exceptional, such that the standards of the rating schedule 
appear to be inadequate to evaluate a disability.  38 C.F.R. 
§ 3.321(b)(1) (2007).  Extraschedular ratings under 38 C.F.R. 
§ 3.321(b)(1) are limited to cases in which it is impractical 
to apply the regular standards of the rating schedule because 
there is an exceptional or unusual disability picture, with 
such related factors as frequent hospitalizations or marked 
interference with employment.  The Board does not have the 
authority to assign, in the first instance, higher ratings on 
an extraschedular basis under 38 C.F.R. § 3.321(b)(1).  When 
an extraschedular rating may be warranted, the Board must 
refer the case to designated VA officials.  Bagwell v. Brown, 
9 Vet. App. 377 (1996).

In this case, the manifestations and effects of the veteran's 
hearing loss do not necessitate referral of the rating of 
that disability to designated VA officials for consideration 
of an extraschedular rating.  The veteran has not had 
frequent hospitalizations for his hearing loss; and the 
evidence does not indicate that his hearing loss markedly 
interferes with employment.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  

With regard to the veteran's claims for service connection 
for right ear hearing loss and tinnitus, some of the notice 
requirements were fulfilled in an April 2005 letter.  Notice 
of provisions regarding rating criteria and effective dates 
was provided after the July 2006 rating decision, in an 
August 2006 letter.  The failure to provide complete notice 
prior to the adjudication of the claims was error.  That 
error was harmless, however; because, on appeal, the Board 
has denied service connection for those disabilities, and 
therefore no ratings or effective dates will be assigned for 
those disabilities.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

When, as in the case of the veteran's left ear hearing loss, 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice 
no longer required, because the purpose that the notice is 
intended to serve has been fulfilled.  See Dingess, 
19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  The appellant bears the burden of demonstrating any 
prejudice from defective notice with respect to the 
downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 
(2008).  That burden has not been met in this case.

Nevertheless, the record reflects that the veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of his hearing loss rating claim, such that 
the notice error did not affect the essential fairness of the 
adjudication now on appeal.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).  The veteran was notified that his 
claim was awarded with an effective date of March 28, 2005, 
the date of his claim, and a 0 percent rating was assigned.  
He was provided notice how to appeal that decision, and he 
did so.  He was provided a statement of the case that advised 
him of the applicable law and criteria required for a higher 
rating, and he demonstrated his actual knowledge of what was 
required to substantiate a higher rating in his argument 
included on his Substantive Appeal.  Although he was not 
provided pre-adjudicatory notice that he would be assigned an 
effective date in accordance with the facts found as required 
by Dingess, he was assigned the date of the claim as an 
effective date, the earliest permitted by law.  38 U.S.C.A. 
§ 5110(a).  Moreover, the record shows that the appellant was 
represented by a Veteran's Service Organization and its 
counsel throughout the adjudication of the claims.  Overton 
v. Nicholson, 20 Vet. App. 427 (2006).

With respect to all of the claims that the Board is currently 
addressing, VA has obtained service medical records, assisted 
the veteran in obtaining evidence, afforded the veteran 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
veteran the opportunity to give testimony before the Board.  
All known and available records relevant to those issues have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  VA has 
substantially complied with the notice and assistance 
requirements; and the veteran is not prejudiced by a decision 
on those claims at this time.


ORDER

Entitlement to service connection for right ear hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.

From March 28, 2005, entitlement to a compensable disability 
rating for left ear hearing loss is denied.


REMAND

The veteran is seeking service connection for COPD, claimed 
as resulting from asbestos exposure during service.  He 
reports that he was exposed to asbestos during service in his 
work in aircraft carrier boiler rooms and generator areas.  
He indicates that ongoing work on boilers and generators and 
their insulation released asbestos into the enclosed areas 
where he worked.

The veteran's service records show that he served aboard an 
aircraft carrier, with a specialty of machinist's mate.  His 
service medical records do not show treatment for respiratory 
problems.

On VA medical examination in December 2005, the examining 
physician found that the veteran had COPD.  The examiner 
stated, "If the chest x-ray shows pleural plaques or 
fibrosis, then he most likely also has asbestosis."  A chest 
x-ray showed a tiny nodular density.  The x-ray report 
indicated that there was no pleural effusion, but did not 
indicate whether there was any evidence of pleural plaques or 
fibrosis.  The radiologist recommended a follow-up study in 
six months.

The veteran's claim can reasonably be interpreted as 
including a claim for service connection for asbestosis, if 
present.  As the VA examination left questions as to whether 
the veteran has asbestosis, additional medical evidence 
should be obtained.  The Board remands the issue for a 
follow-up chest x-ray, a review of the 2005 and new x-rays, 
and an opinion as to whether the veteran has asbestosis.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to clarify the diagnoses of 
current respiratory disorders, including 
any asbestosis.  The examiner must be 
provided with the veteran's claims file 
for review.  A new chest x-ray should be 
performed.  The examiner should examine 
the veteran and reviewing the claims file, 
including reports of a December 2005 chest 
x-ray and the new chest x-ray.  The 
examiner should provide a diagnosis as to 
whether the veteran has asbestosis and 
offer an opinion as to whether any 
currently diagnosed respiratory disorder 
is at least as likely as not related to 
service.

2.  After completion of the above, the RO 
should review the expanded record and 
determine if the veteran's claim can be 
granted.  If the claim remains denied, the 
RO should issue a supplemental statement 
of the case and afford the veteran an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


